Per Curiam.

Respondent Ronald Appel was admitted to the Bar in the Second Department on June 22, 1960. Petitioner, the Association of the Bar of the City of New York, seeks by this application to have this court discipline respondent on the basis of the record of hearings before the petitioner’s Committee on Grievances held on October 15 and November 19, 1975, and March 10, 1976, at which respondent was present and evidence was received. Respondent at said hearings did not contest and admitted the substance of the charges urged against him and does not oppose the instant application. Study of the record of such hearings warrants concluding that the charges have been sustained. Although retained in 1964 in connection with an estate matter, respondent failed and neglected to wind up said estate and even subsequent to June 9, 1975, when first notified of charges, failed to conclude said estate, although given further opportunity to do so. The lack of diligence in respect of this estate was compounded by respondent’s failure to co-operate with the Committee on Grievances in its investigation. However, respondent’s record *38is otherwise unblemished, and it appears that he has initiated action with a view toward resolving this matter.
Accordingly, we conclude that the petition should be granted and that respondent should be censured.
Markewich, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ., concur.
Respondent censured.